

	

		II

		109th CONGRESS

		1st Session

		S. 367

		IN THE SENATE OF THE UNITED STATES

		

			February 10, 2005

			Mr. Gregg (for himself

			 and Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve women’s access to health care services, and

		  the access of all individuals to emergency and trauma care services, by

		  reducing the excessive burden the liability system places on the delivery of

		  such services.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Pregnancy and Trauma Care Access

			 Protection Act of 2005.

		

			2.

			Encouraging speedy resolution of claims

			

				(a)

				In general

				Except as otherwise provided for in this section, the time for

			 the commencement of a health care lawsuit shall be 3 years after the date of

			 manifestation of injury or 1 year after the claimant discovers, or through the

			 use of reasonable diligence should have discovered, the injury, whichever

			 occurs first.

			

				(b)

				General exception

				The time for the commencement of a health care lawsuit shall not

			 exceed 3 years after the date of manifestation of injury unless the tolling of

			 time was delayed as a result of—

				

					(1)

					fraud;

				

					(2)

					intentional concealment; or

				

					(3)

					the presence of a foreign body, which has no therapeutic or

			 diagnostic purpose or effect, in the person of the injured person.

				

				(c)

				Minors

				An action by a minor shall be commenced within 3 years from the

			 date of the alleged manifestation of injury except that if such minor is under

			 the full age of 6 years, such action shall be commenced within 3 years of the

			 manifestation of injury, or prior to the eighth birthday of the minor,

			 whichever provides a longer period. Such time limitation shall be tolled for

			 minors for any period during which a parent or guardian and a health care

			 provider or health care organization have committed fraud or collusion in the

			 failure to bring an action on behalf of the injured minor.

			

			3.

			Compensating patient injury

			

				(a)

				Unlimited amount of damages for actual economic losses in

			 health care lawsuits

				In any health care lawsuit, nothing in this Act shall limit the

			 recovery by a claimant of the full amount of the available economic damages,

			 notwithstanding the limitation contained in subsection (b).

			

				(b)

				Additional noneconomic damages

				In any health care lawsuit, the amount of noneconomic damages

			 recovered, if otherwise available under applicable Federal or State law, may be

			 as much as $250,000, regardless of the number of parties against whom the

			 action is brought or the number of separate claims or actions brought with

			 respect to the same injury.

			

				(c)

				No discount of award for noneconomic damages

				In any health care lawsuit—

				

					(1)

					an award for future noneconomic damages shall not be discounted

			 to present value;

				

					(2)

					the jury shall not be informed about the maximum award for

			 noneconomic damages under subsection (b);

				

					(3)

					an award for noneconomic damages in excess of $250,000 shall be

			 reduced either before the entry of judgment, or by amendment of the judgment

			 after entry of judgment, and such reduction shall be made before accounting for

			 any other reduction in damages required by law; and

				

					(4)

					if separate awards are rendered for past and future noneconomic

			 damages and the combined awards exceed $250,000, the future noneconomic damages

			 shall be reduced first.

				

				(d)

				Fair share rule

				In any health care lawsuit, each party shall be liable for that

			 party’s several share of any damages only and not for the share of any other

			 person. Each party shall be liable only for the amount of damages allocated to

			 such party in direct proportion to such party’s percentage of responsibility. A

			 separate judgment shall be rendered against each such party for the amount

			 allocated to such party. For purposes of this section, the trier of fact shall

			 determine the proportion of responsibility of each party for the claimant’s

			 harm.

			

			4.

			Maximizing patient recovery

			

				(a)

				Court supervision of share of damages actually paid to

			 claimants

				

					(1)

					In general

					In any health care lawsuit, the court shall supervise the

			 arrangements for payment of damages to protect against conflicts of interest

			 that may have the effect of reducing the amount of damages awarded that are

			 actually paid to claimants.

				

					(2)

					Contingency fees

					

						(A)

						In general

						In any health care lawsuit in which the attorney for a party

			 claims a financial stake in the outcome by virtue of a contingent fee, the

			 court shall have the power to restrict the payment of a claimant’s damage

			 recovery to such attorney, and to redirect such damages to the claimant based

			 upon the interests of justice and principles of equity.

					

						(B)

						Limitation

						The total of all contingent fees for representing all claimants

			 in a health care lawsuit shall not exceed the following limits:

						

							(i)

							40 percent of the first $50,000 recovered by the

			 claimant(s).

						

							(ii)

							331/3 percent of the next $50,000 recovered

			 by the claimant(s).

						

							(iii)

							25 percent of the next $500,000 recovered by the

			 claimant(s).

						

							(iv)

							15 percent of any amount by which the recovery by the claimant(s)

			 is in excess of $600,000.

						

				(b)

				Applicability

				

					(1)

					In general

					The limitations in subsection (a) shall apply whether the

			 recovery is by judgment, settlement, mediation, arbitration, or any other form

			 of alternative dispute resolution.

				

					(2)

					Minors

					In a health care lawsuit involving a minor or incompetent person,

			 a court retains the authority to authorize or approve a fee that is less than

			 the maximum permitted under this section.

				

				(c)

				Expert witnesses

				

					(1)

					Requirement

					No individual shall be qualified to testify as an expert witness

			 concerning issues of negligence in any health care lawsuit against a defendant

			 unless such individual—

					

						(A)

						except as required under paragraph (2), is a health care

			 professional who—

						

							(i)

							is appropriately credentialed or licensed in 1 or more States to

			 deliver health care services; and

						

							(ii)

							typically treats the diagnosis or condition or provides the type

			 of treatment under review; and

						

						(B)

						can demonstrate by competent evidence that, as a result of

			 training, education, knowledge, and experience in the evaluation, diagnosis,

			 and treatment of the disease or injury which is the subject matter of the

			 lawsuit against the defendant, the individual was substantially familiar with

			 applicable standards of care and practice as they relate to the act or omission

			 which is the subject of the lawsuit on the date of the incident.

					

					(2)

					Physician review

					In a health care lawsuit, if the claim of the plaintiff involved

			 treatment that is recommended or provided by a physician (allopathic or

			 osteopathic), an individual shall not be qualified to be an expert witness

			 under this subsection with respect to issues of negligence concerning such

			 treatment unless such individual is a physician.

				

					(3)

					Other health care providers

					With respect to a lawsuit described in paragraph (1), a court

			 shall not permit an expert in one health care provider field to testify against

			 a defendant in another health care provider field unless, in addition to a

			 showing of substantial familiarity in accordance with paragraph (1)(B), there

			 is a showing that the standards of care and practice in the two health care

			 provider fields are similar.

				

					(4)

					Limitation

					The limitations in this subsection shall not apply to expert

			 witnesses testifying as to the degree or permanency of medical or physical

			 impairment.

				

			5.

			Promoting fairness in recovering health benefits and preventing

			 double recoveries

			

				(a)

				In general

				The amount of any damages received by a claimant in any health

			 care lawsuit shall be reduced by the court by the amount of any collateral

			 source benefits to which the claimant is entitled, less any insurance premiums

			 or other payments made by the claimant (or by the spouse, parent, child, or

			 legal guardian of the claimant) to obtain or secure such benefits.

			

				(b)

				Preservation of current law

				Where a payor of collateral source benefits has a right of

			 recovery by reimbursement or subrogation and such right is permitted under

			 Federal or State law, subsection (a) shall not apply.

			

				(c)

				Application of provision

				This section shall apply to any health care lawsuit that is

			 settled or resolved by a fact finder.

			

			6.

			Punitive damages

			

				(a)

				Punitive damages permitted

				

					(1)

					In general

					Punitive damages may, if otherwise available under applicable

			 State or Federal law, be awarded against any person in a health care lawsuit

			 only if it is proven by clear and convincing evidence that such person acted

			 with malicious intent to injure the claimant, or that such person deliberately

			 failed to avoid unnecessary injury that such person knew the claimant was

			 substantially certain to suffer.

				

					(2)

					Filing of lawsuit

					No demand for punitive damages shall be included in a health care

			 lawsuit as initially filed. A court may allow a claimant to file an amended

			 pleading for punitive damages only upon a motion by the claimant and after a

			 finding by the court, upon review of supporting and opposing affidavits or

			 after a hearing, after weighing the evidence, that the claimant has established

			 by a substantial probability that the claimant will prevail on the claim for

			 punitive damages.

				

					(3)

					Separate proceeding

					At the request of any party in a health care lawsuit, the trier

			 of fact shall consider in a separate proceeding—

					

						(A)

						whether punitive damages are to be awarded and the amount of such

			 award; and

					

						(B)

						the amount of punitive damages following a determination of

			 punitive liability.

					If a

			 separate proceeding is requested, evidence relevant only to the claim for

			 punitive damages, as determined by applicable State law, shall be inadmissible

			 in any proceeding to determine whether compensatory damages are to be

			 awarded.

					(4)

					Limitation where no compensatory damages are awarded

					In any health care lawsuit where no judgment for compensatory

			 damages is rendered against a person, no punitive damages may be awarded with

			 respect to the claim in such lawsuit against such person.

				

				(b)

				Determining amount of punitive damages

				

					(1)

					Factors considered

					In determining the amount of punitive damages under this section,

			 the trier of fact shall consider only the following:

					

						(A)

						the severity of the harm caused by the conduct of such

			 party;

					

						(B)

						the duration of the conduct or any concealment of it by such

			 party;

					

						(C)

						the profitability of the conduct to such party;

					

						(D)

						the number of products sold or medical procedures rendered for

			 compensation, as the case may be, by such party, of the kind causing the harm

			 complained of by the claimant;

					

						(E)

						any criminal penalties imposed on such party, as a result of the

			 conduct complained of by the claimant; and

					

						(F)

						the amount of any civil fines assessed against such party as a

			 result of the conduct complained of by the claimant.

					

					(2)

					Maximum award

					The amount of punitive damages awarded in a health care lawsuit

			 may not exceed an amount equal to two times the amount of economic damages

			 awarded in the lawsuit or $250,000, whichever is greater. The jury shall not be

			 informed of the limitation under the preceding sentence.

				(c)Liability of

			 health care providersA

			 health care provider who prescribes, or who dispenses pursuant to a

			 prescription, a drug or device (including blood products) approved by the Food

			 and Drug Administration shall not be named as a party to a product liability

			 lawsuit invoking such drug or device and shall not be liable to a claimant in a

			 class action lawsuit against the manufacturer, distributor, or product seller

			 of such drug or device.

			

			7.

			Authorization of payment of future damages to claimants in

			 health care lawsuits

			

				(a)

				In general

				In any health care lawsuit, if an award of future damages,

			 without reduction to present value, equaling or exceeding $50,000 is made

			 against a party with sufficient insurance or other assets to fund a periodic

			 payment of such a judgment, the court shall, at the request of any party, enter

			 a judgment ordering that the future damages be paid by periodic payments. In

			 any health care lawsuit, the court may be guided by the Uniform Periodic

			 Payment of Judgments Act promulgated by the National Conference of

			 Commissioners on Uniform State Laws.

			

				(b)

				Applicability

				This section applies to all actions which have not been first set

			 for trial or retrial before the effective date of this Act.

			

			8.

			Effect on other laws

			

				(a)

				General vaccine injury

				

					(1)

					In general

					To the extent that title XXI of the

			 Public Health Service Act establishes

			 a Federal rule of law applicable to a civil action brought for a

			 vaccine-related injury or death—

					

						(A)

						this Act shall not affect the application of the rule of law to

			 such an action; and

					

						(B)

						any rule of law prescribed by this Act in conflict with a rule of

			 law of such title XXI shall not apply to such action.

					

					(2)

					Exception

					If there is an aspect of a civil action brought for a

			 vaccine-related injury or death to which a Federal rule of law under title XXI

			 of the Public Health Service Act does

			 not apply, then this Act or otherwise applicable law (as determined under this

			 Act) will apply to such aspect of such action.

				

				(b)

				Smallpox vaccine injury

				

					(1)

					In general

					To the extent that part C of title II of the

			 Public Health Service Act establishes

			 a Federal rule of law applicable to a civil action brought for a smallpox

			 vaccine-related injury or death—

					

						(A)

						this Act shall not affect the application of the rule of law to

			 such an action; and

					

						(B)

						any rule of law prescribed by this Act in conflict with a rule of

			 law of such part C shall not apply to such action.

					

					(2)

					Exception

					If there is an aspect of a civil action brought for a smallpox

			 vaccine-related injury or death to which a Federal rule of law under part C of

			 title II of the Public Health Service

			 Act does not apply, then this Act or otherwise applicable law (as

			 determined under this Act) will apply to such aspect of such action.

				

				(c)

				Other Federal law

				Except as provided in this section, nothing in this Act shall be

			 deemed to affect any defense available to a defendant in a health care lawsuit

			 or action under any other provision of Federal law.

			

			9.

			State flexibility and protection of States rights

			

				(a)

				Health care lawsuits

				The provisions governing health care lawsuits set forth in this

			 Act shall preempt, subject to subsections (b) and (c), State law to the extent

			 that State law prevents the application of any provisions of law established by

			 or under this Act. The provisions governing health care lawsuits set forth in

			 this Act supersede chapter 171 of title 28, United States Code, to the extent

			 that such chapter—

				

					(1)

					provides for a greater amount of damages or contingent fees, a

			 longer period in which a health care lawsuit may be commenced, or a reduced

			 applicability or scope of periodic payment of future damages, than provided in

			 this Act; or

				

					(2)

					prohibits the introduction of evidence regarding collateral

			 source benefits.

				

				(b)

				Preemption of certain State laws

				No provision of this Act shall be construed to preempt any State

			 law (whether effective before, on, or after the date of the enactment of this

			 Act) that specifies a particular monetary amount of compensatory or punitive

			 damages (or the total amount of damages) that may be awarded in a health care

			 lawsuit, regardless of whether such monetary amount is greater or lesser than

			 is provided for under this Act, notwithstanding section 3(b).

			

				(c)

				Protection of state’s rights and other laws

				

					(1)

					In general

					Any issue that is not governed by a provision of law established

			 by or under this Act (including the State standards of negligence) shall be

			 governed by otherwise applicable Federal or State law.

				

					(2)

					Rule of construction

					Nothing in this Act shall be construed to—

					

						(A)

						preempt or supersede any Federal or State law that imposes

			 greater procedural or substantive protections for a health care provider,

			 health care organization, or the manufacturer, distributor, supplier, marketer,

			 promoter, or seller of a medical product from liability, loss, or damages than

			 those provided by this Act;

					

						(B)

						notwithstanding any other provision of this section, preempt or

			 supercede any State law that provides for a specific monetary limit on total

			 damages (including compensatory damages) that may be awarded in a health care

			 lawsuit regardless of whether such monetary limit is greater or lesser than is

			 provided for under this Act;

					

						(C)

						create a cause of action that is not otherwise available under

			 Federal or State law; or

					

						(D)

						affect the scope of preemption of any other Federal law.

					

			10.

			Definitions

			In this Act:

			

				(1)

				Alternative dispute resolution system; ADR

				The term alternative dispute resolution system or

			 ADR means a system that provides for the resolution of health care

			 lawsuits in a manner other than through a civil action brought in a State or

			 Federal court.

			

				(2)

				Claimant

				The term claimant means any person who brings a

			 health care lawsuit, including a person who asserts or claims a right to legal

			 or equitable contribution, indemnity or subrogation, arising out of a health

			 care liability claim or action, and any person on whose behalf such a claim is

			 asserted or such an action is brought, whether deceased, incompetent, or a

			 minor.

			

				(3)

				Collateral source benefits

				The term collateral source benefits means any amount

			 paid or reasonably likely to be paid in the future to or on behalf of the

			 claimant, or any service, product or other benefit provided or reasonably

			 likely to be provided in the future to or on behalf of the claimant, as a

			 result of the injury or wrongful death, pursuant to—

				

					(A)

					any State or Federal health, sickness, income-disability,

			 accident, or workers’ compensation law;

				

					(B)

					any health, sickness, income-disability, or accident insurance

			 that provides health benefits or income-disability coverage;

				

					(C)

					any contract or agreement of any group, organization,

			 partnership, or corporation to provide, pay for, or reimburse the cost of

			 medical, hospital, dental, or income disability benefits; and

				

					(D)

					any other publicly or privately funded program.

				

				(4)

				Compensatory damages

				The term compensatory damages means objectively

			 verifiable monetary losses incurred as a result of the provision of, use of, or

			 payment for (or failure to provide, use, or pay for) health care services or

			 medical products, such as past and future medical expenses, loss of past and

			 future earnings, cost of obtaining domestic services, loss of employment, and

			 loss of business or employment opportunities, damages for physical and

			 emotional pain, suffering, inconvenience, physical impairment, mental anguish,

			 disfigurement, loss of enjoyment of life, loss of society and companionship,

			 loss of consortium (other than loss of domestic service), hedonic damages,

			 injury to reputation, and all other nonpecuniary losses of any kind or nature.

			 Such term includes economic damages and noneconomic damages, as such terms are

			 defined in this section.

			

				(5)

				Contingent fee

				The term contingent fee includes all compensation to

			 any person or persons which is payable only if a recovery is effected on behalf

			 of one or more claimants.

			

				(6)

				Economic damages

				The term economic damages means objectively

			 verifiable monetary losses incurred as a result of the provision of, use of, or

			 payment for (or failure to provide, use, or pay for) health care services or

			 medical products, such as past and future medical expenses, loss of past and

			 future earnings, cost of obtaining domestic services, loss of employment, and

			 loss of business or employment opportunities.

			

				(7)

				Emergency medical condition

				The term emergency medical condition means a medical

			 condition manifesting itself by acute symptoms of sufficient severity

			 (including severe pain) such that the absence of immediate medical attention

			 could reasonably be expected to result in placing the health of the individual

			 (or, with respect to a pregnant woman, the health of the woman or her unborn

			 child) in serious jeopardy, serious impairment to bodily functions, or serious

			 dysfunction of any bodily organ or part.

			

				(8)

				Emergency or trauma care services

				The term emergency or trauma care services means

			 health care goods and services that are furnished to an individual with an

			 emergency medical condition, including the response to the emergency medical

			 condition, screening, stabilization and treatment of the emergency medical

			 condition.

			

				(9)

				Health care goods or services

				The term health care goods or services means—

				

					(A)

					any obstetrical or gynecological goods or services provided by a

			 health care organization, provider, or by any individual working under the

			 supervision of a health care provider, that relates to the diagnosis,

			 prevention, care, or treatment of any obstetrical or gynecological-related

			 human disease or impairment, or the assessment of the health of human beings;

			 and

				

					(B)

					any goods or services provided by a health care organization,

			 provider, or by any individual working under the supervision of a health care

			 provider, that are involved in the provision of emergency or trauma care

			 services.

				

				(10)

				Health care lawsuit

				The term health care lawsuit means any health care

			 liability claim concerning the provision of obstetrical or gynecological goods

			 or services affecting interstate commerce, or emergency or trauma care goods or

			 services affecting interstate commerce, or any health care liability action

			 concerning the provision of (or the failure to provide) obstetrical or

			 gynecological goods or services affecting interstate commerce, or emergency or

			 trauma care goods or services affecting interstate commerce, brought in a State

			 or Federal court or pursuant to an alternative dispute resolution system,

			 against a physician or other health care provider who delivers obstetrical or

			 gynecological services, or emergency or trauma care services, a health care

			 organization (only with respect to obstetrical or gynecological services or

			 emergency or trauma care services), or the manufacturer, distributor, supplier,

			 marketer, promoter, or seller of a medical product (only with respect to a

			 medical product used in connection with obstetrical or gynecological services

			 or emergency or trauma care services), regardless of the theory of liability on

			 which the claim is based, or the number of claimants, plaintiffs, defendants,

			 or other parties, or the number of claims or causes of action, in which the

			 claimant alleges a health care liability claim.

			

				(11)

				Health care liability action

				The term health care liability action means a civil

			 action brought in a State or Federal Court or pursuant to an alternative

			 dispute resolution system, against a physician or other health care provider

			 who provides obstetrical or gynecological services or emergency or trauma care

			 services, a health care organization (only with respect to obstetrical or

			 gynecological services or emergency or trauma care services), or the

			 manufacturer, distributor, supplier, marketer, promoter, or seller of a medical

			 product (only with respect to a medical product used in connection with

			 obstetrical or gynecological services or emergency or trauma care services),

			 regardless of the theory of liability on which the claim is based, or the

			 number of plaintiffs, defendants, or other parties, or the number of causes of

			 action, in which the claimant alleges a health care liability claim.

			

				(12)

				Health care liability claim

				The term health care liability claim means a demand

			 by any person, whether or not pursuant to ADR, against a physician or other

			 health care provider who delivers obstetrical or gynecological services or

			 emergency or trauma care services, a health care organization (only with

			 respect to obstetrical or gynecological services or emergency or trauma care

			 services), or the manufacturer, distributor, supplier, marketer, promoter, or

			 seller of a medical product (only with respect to a medical product used in

			 connection with obstetrical or gynecological services or emergency or trauma

			 care services), including third-party claims, cross-claims, counter-claims, or

			 contribution claims, which are based upon the provision of, use of, or payment

			 for (or the failure to provide, use, or pay for) obstetrical or gynecological

			 services or emergency or trauma care services, regardless of the theory of

			 liability on which the claim is based, or the number of plaintiffs, defendants,

			 or other parties, or the number of causes of action.

			

				(13)

				Health care organization

				The term health care organization means any person

			 or entity which is obligated to provide or pay for health benefits under any

			 health plan, including any person or entity acting under a contract or

			 arrangement with a health care organization to provide or administer any health

			 benefit.

			

				(14)

				Health care provider

				The term health care provider means any person or

			 entity required by State or Federal laws or regulations to be licensed,

			 registered, or certified to provide health care services, and being either so

			 licensed, registered, or certified, or exempted from such requirement by other

			 statute or regulation.

			

				(15)

				Malicious intent to injure

				The term malicious intent to injure means

			 intentionally causing or attempting to cause physical injury other than

			 providing health care goods or services.

			

				(16)

				Medical product

				The term medical product means a drug or device

			 intended for humans. The terms drug and device have

			 the meanings given such terms in sections 201(g)(1) and 201(h) of the Federal

			 Food, Drug and Cosmetic Act (21 U.S.C. 321), respectively,

			 including any component or raw material used therein, but excluding health care

			 services.

			

				(17)

				Noneconomic damages

				The term noneconomic damages means damages for

			 physical and emotional pain, suffering, inconvenience, physical impairment,

			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and

			 companionship, loss of consortium (other than loss of domestic service),

			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any

			 kind or nature.

			

				(18)

				Obstetrical or gynecological services

				The term obstetrical or gynecological services means

			 services for pre-natal care or labor and delivery, including the immediate

			 postpartum period (as determined in accordance with the definition of

			 postpartum used for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et

			 seq.)).

			

				(19)

				Punitive damages

				The term punitive damages means damages awarded, for

			 the purpose of punishment or deterrence, and not solely for compensatory

			 purposes, against a physician or other health care provider who delivers

			 obstetrical or gynecological services or emergency or trauma care services, or

			 against a manufacturer, distributor, supplier, marketer, promoter, or seller of

			 a medical product. Punitive damages are neither economic nor noneconomic

			 damages.

			

				(20)

				Recovery

				The term recovery means the net sum recovered after

			 deducting any disbursements or costs incurred in connection with prosecution or

			 settlement of the claim, including all costs paid or advanced by any person.

			 Costs of health care incurred by the plaintiff and the attorneys’ office

			 overhead costs or charges for legal services are not deductible disbursements

			 or costs for such purpose.

			

				(21)

				State

				The term State means each of the several States, the

			 District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,

			 Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the

			 Pacific Islands, and any other territory or possession of the United States, or

			 any political subdivision thereof.

			

			11.

			Applicability; effective date

			This Act shall apply to any

			 health care lawsuit brought in a Federal or State court, or subject to an

			 alternative dispute resolution system, that is initiated on or after the date

			 of the enactment of this Act, except that any health care lawsuit arising from

			 an injury occurring prior to the date of enactment of this Act shall be

			 governed by the applicable statute of limitations provisions in effect at the

			 time the injury occurred.

		

